DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 have been cancelled.  Claims 18-30 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) in view of UniProt Accession No. A0A075LPR4_9BACI (published 29 October 2014 – see the IDS filed 11 March 2020).
	Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).
	Convents et al. do not describe a hexosaminidase enzyme having at least 80% sequence identity to SEQ ID NO: 7, 8, 9, 10 or 11.
	UniProt Accession No. A0A075LPR4_9BACI describes a hexosaminidase polypeptide from Terribacillus aidingensis.  As shown by the sequence alignments below the UniProt hexosaminidase has 99.5%, 96.1%, 95.0% and 83.1% sequence identity with SEQ ID NO: 7, 8, 9 and 11, respectively.
	It would have been obvious to one of ordinary skill in the art to have expressed and isolated the UniProt hexosaminidase using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  See MPEP 2143.I.
SEQ ID NO: 7 (top) vs. UniProt (bottom)

    PNG
    media_image1.png
    532
    736
    media_image1.png
    Greyscale

SEQ ID NO: 8 (top) vs. UniProt (bottom)

    PNG
    media_image2.png
    540
    737
    media_image2.png
    Greyscale


SEQ ID NO: 9 (top) vs. UniProt (bottom)

    PNG
    media_image3.png
    533
    733
    media_image3.png
    Greyscale

SEQ ID NO: 11 (top) vs. UniProt (bottom)

    PNG
    media_image4.png
    533
    738
    media_image4.png
    Greyscale


	Claims 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) in view of UniProt Accession No. A0A075LPR4_9BACI (published 29 October 2014 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
	Convents et al. and UniProt Accession No. A0A075LPR4_9BACI have been discussed above.  While Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6), that reference does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, neither Convents et al. nor UniProt Accession No. A0A075LPR4_9BACI describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.
	Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).
	It would have been obvious to one of ordinary skill in the art to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of Convents/UniProt in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of Convents/UniProt in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.

Response to Arguments
	For the reasons set forth above, new Claims 18-30 are regarded as patentable over the applied prior art.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20, 22-24 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, Claims 18-20, 22-24 and 28 do not recite something significantly different than a judicial exception.   Claims 18-20, 22-24 and 28 encompass naturally-occurring nucleic acid constructs, host cells and methods of producing hexosaminidases having SEQ ID NO: 7, 8, 9, 10 or 11, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the naturally-occurring nucleic acid constructs, host cells and methods of producing hexosaminidases having SEQ ID NO: 7, 8, 9, 10 or 11 as they occur in nature.
Response to Arguments
For the reasons set forth above, new Claims 18-20, 22-24 and 28 are regarded as encompassing embodiments which are not patentable under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,626,354 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).  
The claims of the ‘354 patent recite a hexosaminidase comprising composition and a method of using the composition to clean items.  The hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11 of the ‘354 patent are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘354 patent do not recite a nucleic acid construct or vector comprising a nucleic acid encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a host cell comprising the nucleic acid construct or vector, or method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).  It would have been obvious to have expressed and isolated the ‘354 patent hexosaminidases using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6) but does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, Convents et al. does not describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).  It would have been obvious to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of the ‘354 patent and Convents in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of the ‘354 patent and Convents in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.

Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 33, 35, 36, 39, 40 and 43-51 of copending Application No. 16/306048 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘048 application recite a method of laundering a textile by exposure to a composition comprising a DNase and a hexosaminidase.  The hexosaminidases having SEQ ID NOS: 19 and 20 of the ‘048 application are identical with the hexosaminidases having SEQ ID NOS: 10 and 11, respectively, of the present application.  The claims of the ‘048 application do not recite a nucleic acid construct or vector comprising a nucleic acid encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a host cell comprising the nucleic acid construct or vector, or method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).  It would have been obvious to have expressed and isolated the ‘048 application hexosaminidases using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6) but does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, Convents et al. does not describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).  It would have been obvious to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of the ‘048 application and Convents in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of the ‘048 application and Convents in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.  This is a provisional nonstatutory double patenting rejection.

Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 and 11-13 of copending Application No. 16/500455 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘455 application recite a cleaning composition comprising a DNase and a hexosaminidase as well as a method of deep cleaning using the composition.  The hexosaminidase having SEQ ID NO: 98 of the ‘455 application is identical with the hexosaminidase having SEQ ID NO: 10 of the present application.  The claims of the ‘455 application do not recite a nucleic acid construct or vector comprising a nucleic acid encoding the hexosaminidase having SEQ ID NO: 10, or a host cell comprising the nucleic acid construct or vector, or method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).  It would have been obvious to have expressed and isolated the ‘455 application hexosaminidase using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6) but does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, Convents et al. does not describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).  It would have been obvious to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of the ‘455 application and Convents in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of the ‘455 application and Convents in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.  This is a provisional nonstatutory double patenting rejection.


Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-10 of copending Application No. 17/053081 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘081 application recite a cleaning composition comprising a DNase and a dispersin (i.e., a hexosaminidase) as well as a method of cleaning an item such as a textile using the composition.  The dispersins (i.e., hexosaminidases) having SEQ ID NOS: 14, 15, 16, 17 and 18 of the ‘081 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘081 application do not recite a nucleic acid construct or vector comprising a nucleic acid encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a host cell comprising the nucleic acid construct or vector, or method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).  It would have been obvious to have expressed and isolated the ‘081 application hexosaminidases using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6) but does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, Convents et al. does not describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).  It would have been obvious to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of the ‘081 application and Convents in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of the ‘081 application and Convents in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.  This is a provisional nonstatutory double patenting rejection.

Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-17 of copending Application No. 17/053371 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘371 application recite a cleaning composition comprising a protease and a dispersin (i.e., a hexosaminidase) as well as a method of cleaning an item such as a textile using the composition.  The dispersins (i.e., hexosaminidases) having SEQ ID NOS: 14, 15, 16, 17 and 18 of the ‘371 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘371 application do not recite a nucleic acid construct or vector comprising a nucleic acid encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a host cell comprising the nucleic acid construct or vector, or method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).  It would have been obvious to have expressed and isolated the ‘371 application hexosaminidases using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6) but does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, Convents et al. does not describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).  It would have been obvious to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of the ‘371 application and Convents in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of the ‘371 application and Convents in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.  This is a provisional nonstatutory double patenting rejection.

Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-14 of copending Application No. 17/053390 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘390 application recite a cleaning composition comprising a carbohydrase and a dispersin (i.e., a hexosaminidase) as well as a method of cleaning an item such as a textile using the composition.  The dispersins (i.e., hexosaminidases) having SEQ ID NOS: 14, 15, 16, 17 and 18 of the ‘390 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘390 application do not recite a nucleic acid construct or vector comprising a nucleic acid encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a host cell comprising the nucleic acid construct or vector, or method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).  It would have been obvious to have expressed and isolated the ‘390 application hexosaminidases using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6) but does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, Convents et al. does not describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).  It would have been obvious to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of the ‘390 application and Convents in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of the ‘390 application and Convents in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.  This is a provisional nonstatutory double patenting rejection.

Claims 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14 and 15 of copending Application No. 17/273397 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘397 application recite a cleaning composition comprising a DNase, a hexosaminidase and a glycosyl hydrolase or an RNase as well as a method of cleaning an item such as a textile using the composition.  The hexosaminidases having SEQ ID NOS: 82, 83, 84, 98 and 99 of the ‘397 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘397 application do not recite a nucleic acid construct or vector comprising a nucleic acid encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a host cell comprising the nucleic acid construct or vector, or method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  The host cell can be a filamentous fungal cell (page 5).  It would have been obvious to have expressed and isolated the ‘397 application hexosaminidases using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. teach the addition of a second enzyme such as a xylanase, pectin lyase or endoglucanase to a composition comprising a hexosaminidase (page 6) but does not describe coexpression of the second enzyme by the host cell expressing the hexosaminidase.  In addition, Convents et al. does not describe the use of a bacterial host cell or the particular filamentous host cells recited by Claims 26 and 27.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis or filamentous fungi such as Aspergillus awamori, Aspergillus foetidus, Aspergillus fumigatus, Aspergillus japonicus, Aspergillus nidulans, Aspergillus niger or Aspergillus oryzae (paragraphs [0226]-[0231]).  The desired enzymes can be expressed by a single host cell which has been engineered to express multiple enzymes (paragraphs [0117], [0217], [0218], [0232]-[0238], [0247], [0324]).  It would have been obvious to have expressed the hexosaminidase, xylanase, pectin lyase and endoglucanase enzymes of the ‘397 application and Convents in the bacterial or fungal host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  In addition, it would have been obvious to have expressed all of the enzymes of the ‘397 application and Convents in a single host cell because Kaper et al. teach that it is advantageous to express all such enzymes by a single recombinant host cell.  This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	For the reasons set forth above, the Double Patenting rejections are regarded as applicable to new Claims 18-30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652